Case 2:20-cv-00281-JRG Document 262 Filed 09/15/21 Page 1 of 3 PageID #: 15548




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


KAIFI LLC,

         Plaintiff,
                                                     Case No. 2:20-CV-281- JRG
         v.
                                                     JURY TRIAL DEMANDED
T-MOBILE US, INC. et al.,

         Defendants.


                JOINT STATUS REPORT ON MOTIONS SET FOR HEARING
                      PURSUANT TO COURT’S STANDING ORDER

         In view of the Motions Hearing currently set for September 27, 2021, each party’s lead

attorney and local counsel met and conferred on September 15, 2021 to discuss all motions set

for hearing (Docket Nos. 105, 140, 153, 157, 171, 172, 173, 175, 177, 178, 206, and 219). The

parties were unable to resolve the motions but are continuing to meet and confer to narrow the

issues presented by the motions and will notify the Court immediately of any resolutions they

reach.

Dated: September 15, 2021                     Respectfully submitted,

                                              /s/ Robert Christopher Bunt

                                              Enoch H. Liang
                                              Cal. Bar No. 212324 (admitted in E.D. Texas)
                                              Michael J. Song
                                              Cal. Bar No. 243675 (admitted in E.D. Texas)

                                              LTL ATTORNEYS LLP
                                              300 S. Grand Ave., 14th Fl.
                                              Los Angeles, California 90071
                                              Telephone: (213) 612-8900
                                              Facsimile: (213) 612-3773

                                                 1
Case 2:20-cv-00281-JRG Document 262 Filed 09/15/21 Page 2 of 3 PageID #: 15549




                                    Email: enoch.liang@ltlattorneys.com
                                    Email: michael.song@ltlattorneys.com

                                    Jason Sheasby
                                    Cal. Bar No. 205455 (admitted PHV)
                                    IRELL & MANELLA, LLP
                                    1800 Avenue of the Stars, Suite 900
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-1010
                                    Facsimile: (310) 203-7199
                                    Email: jsheasby@irell.com

                                    Robert Christopher Bunt
                                    Texas Bar No. 00787165
                                    PARKER, BUNT & AINSWORTH PC
                                    100 E. Ferguson St., Suite 418
                                    Tyler, Texas 75702
                                    Telephone: (903) 531-3535
                                    Email: rcbunt@pbatyler.com

                                    Attorneys for Plaintiff KAIFI LLC


                                    /s/ Josh A. Krevitt (with permission)
                                    Benjamin Hershkowitz
                                    New York State Bar No. 2600559
                                    Katherine Q. Dominguez
                                    New York Bar No. 4741237
                                    Paul J. Kremer
                                    New York Bar No. 4900338
                                    Josh A. Krevitt
                                    New York Bar No. 2568228
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, New York 10166-0193 Telephone:
                                    (212) 351-4000
                                    Facsimile: (212) 351-4035
                                    bhershkowitz@gibsondunn.com
                                    kdominguez@gibsondunn.com
                                    PKremer@gibsondunn.com
                                    jkrevitt@gibsondunn.com

                                    Nathan R. Curtis
                                    Texas State Bar No. 24078390
                                    GIBSON, DUNN & CRUTCHER LLP
                                      2
Case 2:20-cv-00281-JRG Document 262 Filed 09/15/21 Page 3 of 3 PageID #: 15550




                                            2001 Ross Avenue
                                            Dallas, Texas 75201-2923
                                            Tel: (214) 698-3423
                                            Fax: (214) 571-2961
                                            ncurtis@gibsondunn.com


                                            Melissa R. Smith
                                            (TX State Bar No. 24001351)
                                            GILLAM & SMITH, LLP
                                            303 S. Washington Ave.
                                            Marshall, TX 75670
                                            Telephone: (903) 934-8450
                                            Facsimile: (903) 934-9257
                                            Melissa@gillamsmithlaw.com

                                            Attorneys for Defendants




                                  CERTIFICATE OF SERVICE

         I certify that the foregoing document was filed electronically on September 15, 2021
 pursuant to Local Rule CV-5(a) and has been served on all counsel who have consented to
 electronic service.

                                            /s/Melissa R. Smith
                                            Melissa R. Smith


                             CERTIFICATE OF CONFERENCE

       I certify that counsel for the parties have complied with the meet and confer requirement
in Local Rule CV-7(h) and jointly file this unopposed motion.

                                            /s/Melissa R. Smith
                                            Melissa R. Smith




                                                3
